Title: To Thomas Jefferson from Frederick A. Mayo, 4 June 1821
From: Mayo, Frederick A.
To: Jefferson, Thomas


Hono: Sir
Richmond
June the 4—1821.
Your honour would greatly oblige me, Should it be convenient to direct my Acount to be payt, as my present Situation is such that I am much in want indeed—I am not certain if I have charged your honour with Munford’s Indent $6., which I (purchased for that porpus,) if I have not, & your honour has received the same; I shall  thankfull to receive it with the rest—Pleas to parten my request necessity was the cause of my taken this libertyYour most humble ServantFrederick A Mayo